DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 25 January 2022, claims 1-18, 27 and 28 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-18, 27 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 27 and 28 recite a method comprising: 
providing a content-containing stimulus to a user; 
extracting and/or measuring and/or computing at least one prosodic parameter and at least one acoustic parameter from the user’s recorded vocal response; 
identifying the words in the user’s vocal response and transforming the user's vocal response into a transformed text section, based on the identified words in the user's verbal response; 
comparing the transformed text section to a predetermined text section, which represents the user's expected response; 
computing an output signal indicative of at least one speech/lingual quality of the user, based at least on data resulted from the texts comparison, the at least one measured and/or extracted and/or computed linguistic parameter and acoustic parameter; and
detecting a speech and/or lingual related pathology of the subject suffering from said pathology.
The limitations of providing a stimulus, recording a vocal response, measuring and/ or extracting and/or computing parameters, identifying the words in the response and transforming the response into text, comparing the transformed text to a predetermined text section, computing an output signal indicative of speech/lingual quality, and detecting a speech and/or lingual related pathology of the subject, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a “processing unit,” in claim 1, a “processing unit” with “sub-units executing code” for performing the claimed steps in claims 27 and 28, and a “prompter” and “recorder” and processing unit in claim 28, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processing unit”, “prompter” and “recorder” language, “providing”, “recording”, “processing”, “identifying and transforming”, “comparing”, “computing” and “detecting” in the context of these claims encompasses a user manually performing these steps of providing a stimulus, recording a vocal response, measuring/extracting/computing parameters, transforming the response into text, comparing the transformed text to a predetermined text section, computing an output signal indicative of speech/lingual quality, and detecting a pathology. For instance, a user could manually provide a stimulus orally or using a pen and paper, and manually initiate recording of a vocal response. Furthermore, a user could perform the claimed processing, transforming, comparing and computing steps in the human mind or using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite using a processing unit, a generic recorder and generic prompter to perform the steps. The processing unit is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of processing a response, transforming it into text, comparing and computing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the claimed “recorder” and “prompter” are recited at a high level of generality and are their involvement in the claim (prompting a user to receive the vocal response) is directed solely to pre-solution data gathering. Accordingly, these claim elements only add insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using a generic computer component, and adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(f), (g). The claims are not patent eligible.
Dependent claims 2-18 recite the same abstract idea as in claim 1, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite the nature of the stimulus and further details of the processing of the user’s vocal response and the resulting output, and therefore are not sufficient to direct the claimed invention to significantly more. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-18, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the use’s” in line 9. It appears this should instead read “the user’s”.  Appropriate correction is required.
	Claim 1 further recites in lines 19-20: “the at least one measured and/or extracted and/or computer linguistic parameter and acoustic parameter”. There is insufficient antecedent basis for the term “the at least one…linguistic parameter”, as this term was cancelled from the claim.
Claim 1, as pointed out in the 28 September 2021 Office Action, also recites the limitation “speech/lingual”, which is indefinite because it is not clear as to whether these items are recited in the alternative or whether both items are required.
	Claim 27 recites in lines 18-19 “the at least one measured and/or extracted and/or computed linguistic parameter and the at least one acoustic parameter”. There does not appear to be antecedent basis for the limitation of the “extracted” parameter, as the claim appears to earlier recite only the limitations of “measure and/or compute at least one…parameter”. Claim 28 recites similar limitations and therefore is rejected for the same reasons.
	Claims 2-18 inherit the deficiencies of parent claim 1 through their dependencies, and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-13, 16-18, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2016/0049094 A1) in view of Feerst (US Patent No. 9,072,478 B1).
Regarding claims 1, 27 and 28, Gupta discloses a method (as per claim 1), processing unit (as per claim 27), and system (as per claim 28) for assessing a speech/lingual quality of a subject, and treating and/or diagnosing a speech and/or lingual related pathology (see for ex. Par’s. 68-70 – Gupta assesses lingual pathologies such as linguistic complexity of vocabulary, verbal distractors, word choice, clarity and conciseness of speech), the method comprising: 
providing a content-containing stimulus to a user; and 
recording the user's vocal response to the stimulus and/or to instructions related thereto (e.g. if process is part of a lesson, providing stimulus to user as lesson output, instructions for user to engage in public speaking activity – Par’s. 94-96); 
extracting and/or measuring and/or computing at least one linguistic parameter and at least one acoustic parameter from the user’s recorded vocal response by a processing unit (Par. 66 – vocalics analysis engine 150 analyzes acoustic parameters such as pitch and works with text analysis engine 152 to perform linguistic analysis – Par. 77); 
identifying the words in the user’s vocal response by the processing unit and transforming the user's vocal response into a transformed text section based on the identified words in the user's verbal response (Par. 67 speech-to-text engine 148 converts audio signal into text; text analysis engine performs analysis on the text, as described for example in Par’s. 70-72); 
computing by the processing unit an output signal indicative of at least one speech/lingual quality of the user, based at least on the at least one measured and/or extracted and/or computed linguistic parameter and acoustic parameter (see e.g. Par’s. 65 and 70); and
detecting a speech and/or lingual related pathology of the subject suffering from said pathology (as noted above, Gupta discloses at Par’s. 68-70 assessing lingual pathologies such as linguistic complexity of vocabulary, verbal distractors, word choice, clarity and conciseness of speech (as per claims 1, 27 and 28),
Gupta further discloses, for example at Par’s 79 and 82, the system receives and analyzes the user’s prepared speech and other materials (146) in view of the user’s speech; this is performed by the materials analysis engine 158. To the extent that Gupta does not explicitly disclose extracting and/or measuring and/or computing at least one prosodic parameter, comparing the transformed text section (the speech-to-text results) to a predetermined text section (the text of the speech) which represents the user's expected response; and computing the output signal and detecting the speech and/or lingual related pathology based at least on data resulted from the texts comparison, Feerst discloses a similar system for improving presentation skills (see abstract) that explicitly computes prosodic parameters of speech, and compares the speech-to-text results of the user’s presentation to the presentation script (see column 8, lines 43-58). Feerst discloses (column 8, lines 56-58) the results are utilized to identify pathologies such as clarity, diction, enunciation and fluency, similar to the pathologies disclosed in Applicant’s specification (see page 9). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Gupta by comparing the text of the speech to the prepared speech text to compute the output signal and help detect speech and/or lingual related pathologies of the subject, in order to for example help the user practice adherence to the script.

Regarding claims 2-13 and 16-18, Gupta further discloses computing the output signal comprises assigning a speech quality score representing deviation from a norm (Par. 73) (as per claim 2),
computing the output signal comprises assigning a lingual quality score representing deviation from a norm (Par’s. 73, 69) (as per claim 3),
the at least one speech quality comprises a sub-set of speech qualities (Par. 73) (as per claim 4), 
computing the output signal comprises computing a multi parametric vector (Par. 73) (as per claim 5),
the stimulus provided to the user comprises a text, image, video, voice stimulus, or any combination thereof (Par’s. 94-96) (as per claim 6), 
computing the level of similarity between the transformed text section and the predetermined text section is determined based on text content parameters (Par. 82) (as per claim 7),
the at least one acoustic parameter comprises a temporal parameter (timing – Par. 66) (as per claim 8), 
the at least one temporal parameter comprises speech rate (pace – Par. 66) (as per claim 9),
the at least one acoustic parameter relates to pitch (Par. 66) (as per claim 10),
the at least one linguistic parameter relates to vocabulary, phonology, morphology, syntax, semantics, lexical status, pragmatics or any combination thereof (Par. 68-69) (as per claim 11),
computing an output signal indicative of the user's speech quality, comprises applying natural language processing (NLP) algorithms (Par. 67) (as per claim 12),
the natural language processing (NLP) algorithms comprise machine learning algorithms (Par. 84) (as per claim 13), 
parameters related to the multi parametric vector comprise pitch (Par. 66) (as per claim 16),
parameters related to the multi parametric vector comprise lingual and acoustic parameters (Par’s. 66-69, 73) (as per claim 17), and
the lingual parameters relate to planning and/or organization of correct grammar, (Par. 70) (as per claim 18).

9.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2016/0049094 A1) in view of Feerst (US Patent No. 9,072,478 B1), and further in view of Loukina et al. (US 2015/0248898 A1).
Regarding claims 14 and 15, the combination of Gupta and Feerst does not appear to explicitly disclose the machine learning algorithms comprise decision trees, neural networks, statistical models, or a combination thereof (as per claim 14), and the statistical models comprise assigning a weight value to each of the parameters or sets of parameters (as per claim 15). However, Loukina discloses natural language processing comprising statistical models that assign weight values to various parameters (see Par’s. 18, 21-23). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Gupta and Feerst by utilizing the weighted model taught by Loukina to process the user’s speech. Such a modification would involve applying a known technique to a known method ready for improvement to yield predictable results. 

Response to Arguments
10.	Applicant's arguments filed 25 January 2022 with respect to the section 101 rejection of claims 1-18, 27 and 28 have been fully considered but they are not persuasive. Applicant argues the claims solve the problem of providing an improved method and system for diagnosing or treating language related pathologies without need for a speech and language pathologist. This argument is not persuasive. The claims merely recite a series of steps that could be performed, for example, by a speech and language pathologist, along with instructions for a generic computer to perform the steps. This does not integrate the abstract idea into a practical application or direct the claimed abstract idea to significantly, at least for the reasons set forth in MPEP 2106.05(f).
Applicant’s arguments and corresponding amendments regarding the interpretation of the claims under 35 USC 112(f) and the associated rejections under 112(a) and (b) have been fully considered and are persuasive.  The rejections under 112(a) and (b) associated with the previous interpretation under 112(f) have been withdrawn.
Applicant’s arguments with respect to the section 102 rejection of claims 1-18, 27 and 28 have been considered but are moot because the new ground of rejection and the teachings of Feerst.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loukina et al. (US 2015/0248898 A1) discloses methods for determining an intelligibility score for speech.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715